Case 2:18-cv-07963-JVS-PD Document 59 Filed 12/07/20 Page 1 of 1 Page ID #:4015



   1

   2
                                                        JS-6
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JOSEPH CORNETT,                         Case No. CV 18-07963-JVS (PD)
 12                      Petitioner,
                                               JUDGMENT
 13          v.
 14    WARDEN PARAMO,
 15                      Respondent.
 16
 17         Pursuant to the Court’s Order Accepting the Report and
       Recommendation of United States Magistrate Judge,
 18
            IT IS ADJUDGED that the Petition is dismissed with prejudice.
 19
 20
 21    DATED: December 07, 2020.
 22
 23
                                         JAMES V. SELNA
 24                                      UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
